233 F.3d 937 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.FANY MORENO, Defendant-Appellant.
No. 99-2422
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 9, 2000Decided November 6, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 499-2--William T. Hart, Judge.
Before MANION, KANNE, and ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
Shortly after her  significant other, Evaristo Moreno, pleaded  guilty to possessing both heroin and cocaine with  the intent to distribute these narcotics, a jury  convicted Fany Moreno ("Moreno") of these same  crimes; and she is currently serving a prison  term of six and one-half years.1 Moreno now  appeals her conviction. She contends that the  prosecution was improperly permitted to elicit  the fact that her partner initially consented to  a search of their home but then withdrew his  consent after she said something to him (we do  not know what) in Spanish. Moreno characterizes  the testimony that Mr. Moreno granted, and then  withdrew, his consent, as inadmissible hearsay.  We believe that Mr. Moreno's statements were  verbal acts, although we share Moreno's doubts  about their probative value. Any error in  admitting the statements was, however, harmless.  We therefore affirm Moreno's conviction.

I.

2
The Morenos had the misfortune to conduct a  suspicious transaction within view of members of  a U.S. Customs Service task force that happened  to be conducting an unrelated investigation. On  July 9, 1998, six agents were conducting  surveillance on Chicago's northwest side when one  of them noticed the Morenos' Chevrolet pull into  the parking lot of a nearby 7-Eleven convenience  store. Evaristo Moreno was driving, Fany Moreno  was in the front passenger seat, and their nine  year-old son was in the back seat. Ms. Moreno got  out of the car, stood in front of the 7-Eleven  for a moment, returned to the auto and spoke with  Mr. Moreno, and then resumed her station in front  of the store. A Jeep subsequently pulled into the  parking lot, an unidentified man stepped from it,  and he handed Moreno a small white plastic bag.  She accepted the bag, quickly returned to the  Chevrolet, and the Morenos left the lot.


3
Their suspicions aroused, several members of the  task force followed the Morenos and eventually  pulled their car over after Evaristo Moreno drove  through a red light. As Mr. Moreno got out of the  car and approached Agent Vince Scaccianoce,  Moreno herself exited the vehicle with two bags  in hand, one of them the small bag that she had  collected at the 7-Eleven. The agent asked her to  return to the car and she complied. Subsequently,  after Mr. Moreno had consented to a search of the  car, Moreno again left the vehicle, again with  the two bags in hand. Agent Daniel Morro  instructed her to leave the bags in the car. When  he asked her what was in the smaller bag, Moreno  claimed not to know. When Morro looked into the  bag, he discovered a Nike shoe box containing a  large amount of cash--some $69,000. (Inside of  the larger bag were recently purchased child's  clothing and a pillow.)2


4
As it turned out, the agents had stopped the  Morenos within a block of their home. After the  car was searched, Agent Scaccianoce solicited Mr.  Moreno's consent to search the home and he gave  it. However, as he and some of the agents began  to walk toward the house, Ms. Moreno yelled  something in Spanish to her partner that none of  the agents managed to catch. Mr. Moreno promptly  withdrew his consent to a search of the house,  and the agents were forced to obtain a warrant.


5
Warrant in hand, the agents returned later that  evening and searched the house. In a master  bedroom closet, which contained clothing and  shoes for both men and women, they found nearly  a kilogram of cocaine inside of a purse, along  with the stubs of three movie tickets (two for  adults and one for a child) and a variety of  other documents (year-old receipts and a lottery  ticket). In the same closet, some twenty-one  baggies containing small amounts of cocaine were  discovered in a stuffed-animal knapsack and a  number of shoe boxes. Some $27,000 in U.S.  currency was also found in a fanny pack. The  bills in that pack, like the much larger amount  found in the bag that Moreno accepted at the 7-  Eleven, were bundled together in a manner and  comprised of denominations typical of drug  trafficking funds. A dresser in the master  bedroom, which, like the closet, contained  masculine and feminine clothing as well as a  utility bill addressed to Fany Moreno and several  other pieces of correspondence, yielded more  cocaine (packaged in glycine and plastic baggies,  some stashed in film canisters, others in socks),  two digital gram scales, and inositol, a baby  laxative that people in the drug trade often use  as a cutting agent. All told, the search yielded  1,690.5 grams of cocaine. In addition, the agents  discovered just over 260 grams of heroin in a  living room closet, secreted within a box that  once contained an Asteroid Air Blasters toy. The  total retail value of the drugs found in the home  exceeded $200,000.


6
Although Evaristo Moreno pleaded guilty to the  two-count indictment, Fany Moreno, whom no  witness had ever seen purchase or sell narcotics,  opted for a trial. Her defense was that she was  unaware of her partner's narcotics trafficking  and, at most, was an unwitting accomplice to it.  To meet that defense, the government was  permitted, over Moreno's objection, to elicit  testimony from several agents that Evaristo  Moreno had at first consented to a search of  their home and then, after the defendant yelled  something in Spanish to him, had withdrawn his  consent. E.g., Tr. 76, 95-96, 186-87. Although no  one (other than Fany Moreno and Evaristo Moreno)  knows what she yelled to him, in the government's  view one may reasonably infer that she in some  way urged him not to permit the search; that  inference reasonably suggests in turn that Moreno  knew about the narcotics in their house. The  government pursued this theme forcefully in its  closing arguments


7
At this point, what happens? Fanny [sic] Moreno  begins to yell. She begins to yell loudly in  Spanish. Do we know what she says? Emphatically  we do not. No one there who was able to hear her  knows what she said.


8
But interestingly, what happens next, ladies and  gentlem[e]n? Right after Fanny [sic] Moreno  begins to yell at her husband, begins to yell at  Evaristo Moreno, who was about to let the agents  in the house, he turns around and says, "You  can't come in. You have to get a warrant."[3]


9
Again, is that consistent with someone with no  knowledge? Is that consistent with someone who  has nothing that she's aware of that's in the  house that she possessed, that she controls?  Absolutely not.


10
Tr. 244; see also Tr. 261-63.

II.

11
Moreno's appeal focuses on the admission of  testimony regarding Evaristo Moreno's initial  consent to the search of their home and the  withdrawal of that consent upon the heels of her  yelled remark to him. She contends that  Evaristo's out-of-court statements constitute  hearsay, so that it was improper for the  government to elicit his change of heart about  the search, in conjunction with her own shouted  comment to him, as proof of her knowledge that  the home contained narcotics.


12
We agree with the government that Mr. Moreno's  utterance of consent to the search, and his  subsequent retraction, amount to verbal acts, and  as such are not inadmissible hearsay. Like the  classic examples of verbal acts, offer and  acceptance, see Hydrite Chem. Co. v. Calumet  Lubricants Co., 47 F.3d 887, 892 (7th Cir. 1995),  statements that grant or withhold permission to  the authorities to conduct a search carry legal  significance independent of the assertive content  of the words used. See generally 4 Christopher B.  Mueller & Laird C. Kirkpatrick, Federal Evidence,  sec. 385 (2d ed. 1994); see also, e.g., United  States v. Rojas, 53 F.3d 1212, 1216 (11th Cir.)  (consent to exercise of jurisdiction over  vessel), cert. denied, 516 U.S. 976, 116 S. Ct.  478 (1995); State v. Welker, 536 So.2d 1017,  1019-20 (Fla. 1988) (consent to record telephone  conversation); State v. Gillespie, 569 P.2d 1174,  1175 (Wash. App. 1977) (consent to search  residence). In appropriate circumstances,  therefore, the government may elicit the giving  or refusal of one's consent to a search without  running afoul of the proscription against  hearsay.


13
That said, we are skeptical that Mr. Moreno's  decision to grant or withhold his consent to the  search had much, if any, probative value vis: vis Ms. Moreno's culpable knowledge of the drugs  in the house. The government's theory as to the  relevance of Mr. Moreno's statements depends on  the assumption that Fany Moreno instructed or  encouraged Evaristo not to let the agents search  the house. Certainly it is possible that she did,  but it is also possible that she said something  entirely different--"If you've committed a crime,  I'll never forgive you!", for example. Even if  Moreno did say something that encouraged her  partner to reconsider his decision to permit the  search, the remark did not necessarily reflect  guilt on her part. Perhaps she simply reminded  him that he had a right to insist on a warrant,  as any competent attorney might have done. See  United States v. Prescott, 581 F.2d 1343, 1352  (9th Cir. 1978) ("Because the right to refuse  entry when the officer does not have a warrant is  equally available to the innocent and the guilty,  just as is the right to remain silent, the  refusal is as "ambiguous" as the silence was held  to be in United States v. Hale, 1975, 422 U.S.  171, 176-77, 95 S. Ct. 2133, 45 L. Ed. 99.") The  truth is, we can only speculate as to the nature  of Ms. Moreno's remark, and that being the case,  the fact that Mr. Moreno withdrew his consent to  the search immediately after she shouted that  remark was of little probative value.


14
Furthermore, even if we indulge the inference  that Moreno urged Evaristo not to allow the  search, admitting this evidence as a means of  establishing Moreno's guilt may have run afoul of  her constitutional rights. Doyle v. Ohio, 426  U.S. 610, 96 S. Ct. 2240 (1976), and Griffin v.  California, 380 U.S. 609, 85 S. Ct. 1229 (1965),  forbid the government from pointing to a  defendant's post-arrest silence, or to his  invocation of his Fifth Amendment privilege not  to testify, as evidence of his guilt. In reliance  on Griffin and Doyle, other courts have either  held or suggested that the government may not  cite a defendant's refusal to consent to a search  of his home as evidence that he knew the search  would produce incriminating evidence. See United  States v. Dozal, 173 F.3d 787, 794 (10th Cir.  1999); United States v. Thame, 846 F.2d 200, 206-  07 (3d Cir.), cert. denied, 488 U.S. 928, 109 S.  Ct. 314 (1988); Prescott, 581 F.2d at 1350-52;  United States v. Taxe, 540 F.2d 961, 969 (9th Cir.  1976), cert. denied, 429 U.S. 1040, 97 S. Ct. 737  (1977); United States v. Turner, 39 M.J. 259, 262  (C.M.A. 1994); State v. Palenkas, 933 P.2d 1269  (Ariz. App. 1996), cert. denied, 521 U.S. 1120,  117 S. Ct. 2513 (1997); State v. Jennings, 430  S.E.2d 188, 200 (N.C.), cert. denied, 510 U.S.  1028, 114 S. Ct. 644 (1993); Simmons v. State,  419 S.E.2d 225, 226-27 (S.C. 1992); see also  United States v. Hyppolite, 65 F.3d 1151, 1157  (4th Cir. 1995) (mere assertion of constitutional  right to refuse consent to search does not supply  probable cause to search), cert. denied, 517 U.S.  1162, 116 S. Ct. 1558 (1996); United States v.  Taxacher, 902 F.2d 867, 873 n.6 (11th Cir. 1990)  (same), cert. denied, 499 U.S. 919, 111 S. Ct.  1307 (1991); Snow v. State, 578 A.2d 816, 825  (Md. App. 1990) (driver's refusal to consent to  search of automobile did not give rise to  reasonable suspicion that vehicle contained  narcotics); cf. United States v. McNatt, 931 F.2d  251, 257-58 (4th Cir. 1991) (evidence of  defendant's refusal to consent to search was  admissible to respond to defendant's claim that  police planted evidence), cert. denied, 502 U.S.  1035, 112 S. Ct. 879 (1992). The Fourth Amendment  entitled the Morenos to withhold their consent to  the search, and so to have held up Mr. Moreno's  invocation of that right, purportedly at his  partner's urging, as evidence that Ms. Moreno  knew the house contained contraband, may have  been inconsistent with due process.


15
We are satisfied, however, that any error in  the admission of this evidence was harmless. The  agents had witnessed Moreno accept a bag filled  with $69,000 in cash in front of the 7-Eleven,  while Evaristo waited nearby in the car. When the  agents subsequently stopped the Morenos, Ms.  Moreno twice attempted to take that bag with her  when she left the car, a circumstance that  suggests she had some idea of what the bag  contained. Moreover, when the Moreno home was  searched, drugs and drug paraphernalia were found  throughout the house, in places where Ms. Moreno  almost certainly would have seen them: more than  a kilogram of cocaine was found in the master  bedroom closet, which contained both men's and  women's clothing, and much of the cocaine was  found in a purse along with the movie ticket  stubs and various receipts. Additional cocaine,  together with two digital gram scales and the  inositol, was discovered in the master bedroom  dresser, along with a bill addressed to Fany  Moreno. Finally, more than 260 grams of heroin  were found within a toy box in a living room  closet. Under these circumstances, it strains  credulity to argue, as Moreno does, that she was  at most an unwitting participant in Evaristo  Moreno's drug trafficking.

III.

16
Although we agree with Moreno that the  testimony concerning her significant other's  decision to withdraw his consent to a search of  their home probably should not have been  admitted, we find any error to have been harmless  in this case. We therefore AFFIRM her conviction.



Notes:


1
 Although Evaristo and Fany Moreno had lived  together for eleven years, and were referred to  as husband and wife at trial, they were not  married; they simply happened to have the same  last name.


2
 No issue is raised as to the scope of the  automobile search to which Mr. Moreno consented.  See Florida v. Jimeno, 500 U.S. 248, 111 S. Ct.  1801 (1991).


3
 As Moreno points out, the record does not  actually establish precisely what Mr. Moreno said  when he withdrew his consent. The agents simply  testified that he withdrew his consent. See Tr.  96, 187.